Per curiam.
A petition was filed by the exceptants in this case in the Probate Court for the County of Knox for the adoption of Timothy Allan Spear, who was the illegitimate infant child of their daughter, Arlene T. Spear. The petition was denied by the Judge of Probate on July 17, 1951. The petitioners on July 31, 1951 appealed to the Superior Court for said County of Knox, sitting as the Supreme Court of Probate, at the November Term, 1951. Such appeal was fully heard by the Supreme Court of Probate. The decision granting such appeal and remanding the case to the Probate Court for action in accordance with the decree of the Supreme Court of Probate was filed March 4, 1952.
Such decree was not filed in vacation after the November Term of court, because a new term of the Superior Court had come in on the second Tuesday of February, 1952. Such decree of the Supreme Court of Probate was therefore void.
The case is governed by the case of Bolduc et al. v. Granite State Fire Ins. Co., 147 Me. 129, 83 A. (2nd) 567, in which we said: “The statute authorizing decisions in vacation on matters heard during term time confers no authority beyond that period which intervenes between the adjournment of one term and the opening of another.”
C. S. Roberts, for plaintiff.
Frank F. Harding, for defendant.
Sitting: Thaxter, Fellows, Merrill, Nulty, Williamson, JJ. Murchie, C. J., did not sit.
The case must be remanded to the Supreme Court of Probate for a hearing de novo.

Exceptions sustained.


Case remanded as aforesaid.